Citation Nr: 1809562	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO. 14-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for left ulnar neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to December 1976 and from March 1987 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran and his spouse toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma in service. The Veteran's bilateral tinnitus began during service and has continued since service separation.

2. The Veteran's ulnar neuropathy did not manifest in service, was not continuous since service, was not shown to a compensable degree within one year of separation from service, and is not etiologically related to his active service. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for service connection for left ulnar neuropathy have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a September 2010 letter. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records to obtain. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person VA examinations in January 2009 and April 2012. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examinations and accompanying medical opinions are adequate to decide the Veteran's claims. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. 
§§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus and ulnar neuropathy, organic diseases of the nervous system, are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C. §§ 1101, 1112, 1113, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


Tinnitus

The Veteran contends that he currently experiences tinnitus as a result of exposure to acoustic trauma while in service. 

The Veteran demonstrates a present disability. The Veteran's VA treatment records reflect that the Veteran has had severe tinnitus for several years. The Veteran has also noted regular, intense ringing in his ears. See January 2017 Hearing Transcript. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Veteran's statements with respect to the onset of symptoms of his bilateral tinnitus are consistent and competent. 

The Veteran has reported experiencing acoustic trauma during service. Although service treatment records are absent for any diagnosis of, or treatment for tinnitus, the records regularly note the Veteran was routinely exposed to hazardous noise. In his February 2005 Post-Deployment Health Assessment, the Veteran reported often being exposed to loud noises. The Veteran has reported that he did not always use ear protection during these episodes of acoustic trauma and there is no evidence to counter this assertion. In the absence of such evidence, the Veteran's statements are presumed credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C. § 1154(a) (2012). 

The Veteran stated that intermittent tinnitus became constant and intense shortly after separation from service. Additionally, the Veteran's private physician indicated that the Veteran's tinnitus was related to "excessive noise levels while in the military without benefit of adequate hearing protection." See September 2015 Statement. 

The Veteran is diagnosed with tinnitus, there is no evidence to counter his report that he experienced acoustic trauma in service, and a medical opinion indicates that his current disorder was caused by service. 

While the January 2009 VA examiner asserted that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, the VA examiner appears to have based that opinion on the Veteran's service treatment records and relevant medical literature without consideration of the Veteran's statements of continuous tinnitus symptoms since service. Accordingly, the January 2009 VA examiner's opinion is not sufficient as it does not consider all the relevant evidence, to include lay evidence that the Board has presumed credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral tinnitus have been met. See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.

Ulnar Neuropathy

The Veteran contends his current ulnar neuropathy is the result of a left elbow injury sustained in service. However the preponderance of the evidence is against the Veteran's claim. 

The Veteran demonstrates a current disability. The Veteran was diagnosed with ulnar neuropathy in January 2010. The Veteran contends this is the result of a June 1976 incident in service, where he was hit on the left elbow with a bottle. The Veteran's service treatment records indicate that in June 1976, a Navy corpsman reported on intake examination that the Veteran had a severe contusion. On clinical examination, a service department medical examiner found that although there was significant effusion in the olecranon bursa, there was no palpable boney abnormality noted. On radiographic examination, there was no fracture noted. 

Dated approximately two weeks later, a July 1976 treatment note reflects the Veteran's report of diminished swelling. A September 1976 note indicates that the Veteran reported that he had "occasional difficulty with pain" but there was no swelling noted. During a September 1977 triannual service department medical examination, the Veteran denied then having, or ever having had "broken bones," arthritis, rheumatism, or bursitis," "bone, joint or other deformity," a "painful or 'trick' shoulder or elbow," and "neuritis." The Veteran reported that his health was "very good," and he took "no medications." The Veteran also reported that he had not had "any illness or injury other than those already noted." 

No neurological abnormalities were noted during the September 1977 clinical evaluation. As the swelling that was detected in mid-1976, none was noted of the left elbow at the time of the 1977 examination, and the only a circumcision scar and scars of the left thumb and right palm were detected.  The Veteran was then noted by military medical examiners to be "in excellent health."

VA medical records indicate treatment for hearing loss, tinnitus, lower back and foot pain, and gastroesophageal reflux disease. Various annotations of past medical history ("PMH") do not mention elbow/neurological symptoms. In February 2009, the Veteran underwent a VA joints examination which also contains neurological findings that his sensory system was intact to light touch, vibration and sharp/dull discrimination bilaterally in both upper and lower extremities was normal and a motor examination noted no atrophy and normal strength bilaterally in upper and lower extremities.  

The Board has evaluated the medical opinion evidence and finds that it is against the claim. Prejean v. West, 13 Vet.App. 444 (2000)(the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file). 

In a February 2015 letter, William S. Marsh III, M.D. opined that the Veteran's left ulnar neuropathy was etiologically related to his active service. However, Dr. Marsh's opinion is conclusory. Although he mentions that he reviewed the record, he provided no analysis of the Veteran's medical history or the post-service development of relevant symptoms, in particular the lack of any subjective complaints for many years after the in-service incident. 


Conversely, an April 2012 VA examiner opined that the Veteran's ulnar neuropathy was not etiologically related to his active service. Specifically, the examiner indicated that the Veteran first complained of tingling and burning of the left hand in December 2009. The examiner noted the Veteran's June 1976 injury caused olecranon bursitis, which completely resolved in September 1976, a finding that is well-supported by the service department records and subsequent-dated evidence. 

The April 2012 VA examiner also noted that the Veteran complained of chest pains associated with tingling of the left upper extremity in April 2005, but that the Veteran's left arm tingling subsided once his chest pain resolved. 

The April 2012 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is factually informed, comprehensive and accounts for all relevant evidence. See generally Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Guerrieri v. Brown, 4 Vet.App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

As the preponderance of the evidence is against a finding that the Veteran experienced chronic symptoms of ulnar neuropathy in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for ulnar neuropathy may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board has considered the Veteran's statements regarding his left ulnar neuropathy. The Veteran, as a lay person, is competent to describe physical symptoms, such as numbness and tingling, and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran's disorder relates to service is a medically complex determination that cannot be based on lay observation alone.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The preponderance of the evidence is against the claim and the appeal is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinnitus is granted.

Service connection for left ulnar neuropathy is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


